Wyly, J.
Plaintiffs allege that they are engaged in carrying on a private market, for which they hare a license from the State; and they had applied for a city license and had been refused by the municipal authorities.
They further state that S. J. Ward, mayor of said city, on divers occasions in the month of February, 1875, wantonly, improperly and without authority in law, caused to be issued warrants, under which they were arrested and fined by the mayor twenty-five dollars in each case ; that, in the prosecution of their said business, they were in the exercise of a legal right, and the mayor was without jurisdiction or authority in having them arrested and fined.
The petition further states, that they have taken a suspensive appeal to the Supreme Court of the State, from the judgments and fines imposed upon them; yet, notwithstanding this, the mayor continues to have them arrested daily, and has declared his intention to fine them for each and every day they pursue their business as aforesaid.
They conclude by asking for a judgment in solido against the city, and S. J. Ward, individually and in his capacity of mayor, for the sum of one thousand dollars damages.
On these allegations writs of injunction issued as prayed for.
Defendants excepted to the action on the ground that the petition discloses no good cause .for the suit, and no proper showing is made for the issuance of the injunction. We think this exception should have been sustained. In order to present the question whether the *621mayor had authority to arrest and fine the defendants for carrying on a private market in contravention of the ordinances of th,e city of Shreveport, and the question whether said ordinances are legal, the defendants should have appealed from the judgments imposing the penalty in said ordinances prescribed. They can not test the authority of the mayor to enforce the ordinances of the city of Shreveport prohibiting private markets, and the legality of said ordinances, in a proceeding of this kind.
And they can not seriously demand damages for alleged illegal acts that may or may not hereafter be done by the mayor.
It is therefore ordered that the judgment herein be set aside, and it is decreed that plaintiffs’ suit be dismissed with costs of both courts.
Rehearing refused.